        Case: 3:16-cv-00163-jdp Document #: 70 Filed: 07/16/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JUAN NIETO,

                              Plaintiff,
        v.
                                                                          ORDER
 KARL HOFFMAN, MEREDITH MASHAK,
                                                                       16-cv-163-jdp
 KIM CAMPBELL, DENISE VALERIUS,
 KATHLEEN WHALEN, and SALAM SYED,

                              Defendants.


       Pro se plaintiff Juan Nieto, a prisoner in the custody of the Wisconsin Department of

Corrections, is proceeding on Eighth Amendment and medical malpractice claims against

several medical providers at Columbia Correctional Institution. After Nieto’s case survived

summary judgment, it was stayed while the court attempted to recruit counsel for Nieto. Those

efforts were unsuccessful, so I lifted the stay and gave Nieto the option of either continuing to

trial without counsel or dismissing the case without prejudice. Dkt. 61. Nieto responded

indicating that he wished to proceed to trial without counsel. Dkt. 62. However, at the

scheduling conference before Magistrate Judge Crocker, it became apparent that Nieto was

unable to communicate effectively with the court due to his limited English proficiency. Nieto

asked for additional time to find an attorney on his own and asked the court to find a “lay

advocate” to assist him with his case. Dkt. 63. Magistrate Judge Crocker stayed proceedings

through the end of last year and set a January 11, 2021 trial date as a placeholder.

       The court explored the possibility of allowing a lay advocate to assist Nieto at trial.

Unfortunately, the law is “clear that an individual may appear in the federal courts only pro se

or through counsel.” Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986) (citing 28
         Case: 3:16-cv-00163-jdp Document #: 70 Filed: 07/16/20 Page 2 of 3



U.S.C. § 1654). So if Nieto cannot find an attorney to represent him, his only option is to

proceed pro se.

        Nieto recently submitted a letter indicating that the law firm of Quarles & Brady LLP

has indicated that it is willing to represent him. Dkt. 69. He asks me to issue an order recruiting

Quarles & Brady to represent him in this case. But when court staff contacted Quarles & Brady

to confirm Nieto’s representations, they were told that the firm is not representing Nieto and

that it had sent Nieto a letter telling him this. So I will deny Nieto’s request that I issue an

order appointing Quarles & Brady as recruited counsel.

        There is one final possible option that may enable Nieto to proceed to trial on his own:

Spanish language interpreters. A team of two Spanish language interpreters would be able to

assist Nieto at trial by translating the proceedings into Spanish so that Nieto understands what

is being said, and translating Nieto’s statements into English so that he can make his case to

the jury. Unfortunately, the court cannot cover the cost of interpreter services in civil cases. It

costs $202 per day to hire a non-Administrative-Office-certified “language skilled” interpreter

for proceedings in federal court, plus $35 per hour for any overtime. See United States Courts,

Federal Court Interpreters, https://www.uscourts.gov/services-forms/federal-court-interpreters.

Assuming a two-day trial but accounting for potential overtime and interpreter travel costs, it

would cost anywhere between $800 and $1100 for Nieto to hire a team of two interpreters to

assist him at trial.

        Nieto paid the full $400 filing fee in this case, which suggests that he may have the

resources to pay for court interpretation services. If that is the case, Nieto should contact the

court by the deadline below to indicate that he is willing and able to pay for court interpretation

services. At that point, the court will provide Nieto with contact information for interpreters


                                                2
        Case: 3:16-cv-00163-jdp Document #: 70 Filed: 07/16/20 Page 3 of 3



with court-interpreting experience, and Nieto can arrange payment with them separately. If

Nieto believes that he doesn’t have sufficient funds to cover interpreting services, he should

submit an in forma pauperis packet and trust fund account statement. I will direct the clerk’s

office to include an in forma pauperis packet with this order. If those submissions make clear

that Nieto lacks the funds required to pay for court interpreters, I will attempt to recruit

interpreters willing to render their services for free. There is no guarantee that I will be able to

do so, and if I cannot, then I will have no choice but to dismiss Nieto’s case without prejudice.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Juan Nieto’s motion for an order appointing Quarles & Brady as recruited
          counsel, Dkt. 69, is DENIED.

       2. By August 6, 2020, Nieto must either (1) indicate that he is capable of paying the
          $800–$1100 it would cost to hire two court interpreters for a two day trial; or (2)
          indicate that he is incapable of paying that amount, in which case he must submit
          an in forma pauperis packet and inmate trust account statement. I will direct the
          clerk of court to send an in forma pauperis packet to Nieto along with this order. If
          these submissions indicate that Nieto lacks the funds to hire interpreters on his own,
          the court will attempt to recruit interpreters to provide their services pro bono. If
          Nieto fails to respond by August 6, 2020, I will dismiss the case.

       Entered July 15, 2020.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 3
